                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRADFORD L. BENTLEY,                                CASE NO. C17-0533-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    WELLS FARGO BANK, N.A.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue trial date
18   and extend deadlines (Dkt. No. 24.) Having thoroughly considered the motion and finding good
19   cause, the Court GRANTS the stipulated motion. The trial in this matter is hereby CONTINUED
20   to June 24, 2019 at 9:30 A.M. The pretrial order is due by June 14, 2019. Trial briefs are due by
21   June 17, 2019. The discovery deadline is 120 days before the new trial date and the dispositive
22   motions deadline is 90 days before the new trial date.
23          DATED this 20th day of February 2019.
24                                                            William M. McCool
                                                              Clerk of Court
25

26                                                            s/Tomas Hernandez
                                                              Deputy Clerk

     MINUTE ORDER
     C17-0533-JCC
     PAGE - 1
